DISMISS and Opinion Filed June 7, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00405-CR

                       RONALD ANDERSON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F19-75344-L

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Ronald Anderson was charged with failure to register as a sex offender. The

trial court placed appellant on deferred adjudication but the State subsequently filed

a motion to proceed with adjudication, alleging he violated certain conditions of his

community supervision. On February 4, 2021, the trial court found the allegations

in the State’s motion were true, found appellant guilty of the charged offense, and

assessed punishment at five years in prison. On May 14, 2021, appellant signed his

“Motion of Appeal” which was filed on May 28, 2021. For the reason that follows,

we dismiss this appeal.
      A timely filed notice of appeal is required to invoke this Court’s jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a

timely filed notice of appeal, we have no option other than to dismiss the appeal. Id.

A defendant perfects an appeal by filing with the trial court clerk, within thirty days

after the date sentence was imposed, or within ninety days after sentencing if the

defendant timely filed a motion for new trial, a written notice of appeal showing his

desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a). Under the prisoner mailbox

rule, if a pro se inmate timely delivers a document to prison authorities for

forwarding to the court clerk, the document is deemed filed when placed with prison

officials for mailing. Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App.

2010).

      The trial court entered judgment on February 4, 2021. Because there was no

timely filed motion for new trial, appellant’s notice of appeal was due on March 8,

2021. See TEX. R. APP. P. 26.2(a). Appellant’s May 14, 2021 pro se notice of appeal

was untimely, and as a result, we lack jurisdiction over this appeal.

      We dismiss this appeal for want of jurisdiction.




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)
210405F.U05


                                         –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD ANDERSON, Appellant                  On Appeal from the Criminal District
                                            Court No. 5, Dallas County, Texas
No. 05-21-00405-CR         V.               Trial Court Cause No. F19-75344-L.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Goldstein. Justices Molberg and
                                            Smith participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered June 7, 2021




                                      –3–